 Execution Copy

 

 

INTELLECTUAL PROPERTY AGREEMENT

by and between

AGERE SYSTEMS INC.

And

AGERE SYSTEMS GUARDIAN CORPORATION

And

LATTICE SEMICONDUCTOR CORPORATION

as Buyer

dated January 18, 2002

 

 

--------------------------------------------------------------------------------


 

INTELLECTUAL PROPERTY AGREEMENT

TABLE OF CONTENTS

 

 

ARTICLE I DEFINITIONS

 

ARTICLE II ASSIGNMENT OF SOFTWARE

 

ARTICLE III SOFTWARE LICENSES

 

ARTICLE IV ASSIGNMENT OF INFORMATION

 

ARTICLE V LICENSES TO INFORMATION

 

ARTICLE VI ASSIGNMENT OF PATENTS

 

ARTICLE VII PATENT LICENSES

 

ARTICLE VIII ASSIGNMENT OF TRADEMARKS

 

ARTICLE IX FURNISHING OF ASSIGNED PATENTS, SOFTWARE, TECHNICAL INFORMATION AND
TRADEMARK-RELATED INFORMATION

 

ARTICLE X POST CLOSING TECHNOLOGY ASSISTANCE AND ACCESS TO FUTURE IP CORES

 

ARTICLE XI EXPORT CONTROL

 

ARTICLE XII TERM AND TERMINATION

 

ARTICLE XIII ASSIGNABILITY

 

ARTICLE XIV LICENSES TO RELATED COMPANIES AND IMPROVEMENTS

 

ARTICLE XV WARRANTIES AND COVENANTS

 

ARTICLE XVI GENERAL PROVISIONS

 

ARTICLE XVII DISPUTE RESOLUTION

 

ARTICLE XVIII NOTICES AND STATEMENTS

 

Appendix A — Definitions Appendix

 

Appendix B — Assigned Software

 

Appendix C — Licensed Software

 

Appendix D — Assigned Technical Information

 

Appendix E — Licensed Technical Information

 

Appendix F — Assigned Patents, Applications, and Submissions

 

Appendix G — Trademark Assignment

 

Schedule A — U.S. Registrations and Applications

 

Appendix H — 3000 Series FPGAs

 

Appendix I — FPGA/FPSC Products

 

Appendix J — Certain Third Parties

 

Appendix K — Future IP Cores

 

 

i

--------------------------------------------------------------------------------


INTELLECTUAL PROPERTY AGREEMENT

 

This INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”), dated as of January 18,
2002, is made by and between on the one hand AGERE SYSTEMS INC., a Delaware
corporation (“Agere”), AGERE SYSTEMS GUARDIAN CORPORATION (“Agere-Guardian”,
Agere and Agere-Guardian, being collectively or individually, as the context
requires, referred to as “Seller”), a Delaware corporation, and, on the other
hand, Lattice Semiconductor Corporation, a Delaware corporation (“Buyer”). 
Agere, Agere-Guardian, and Buyer are sometimes referred to herein individually
as a “Party” and collectively as the “Parties”.

 

RECITALS

 

A.            WHEREAS, this Agreement is provided as Exhibit C to the Asset
Purchase Agreement (the “Purchase Agreement”) entered into by and between Agere
and Buyer pursuant to which Agere is selling and Buyer is acquiring certain
Purchased Assets, as that term is defined in the Purchase Agreement.  This
Agreement is executed upon the signing by all Parties, and shall become
effective concurrent with and on the Closing Date of the Purchase Agreement (the
“Effective Date”);

 

B.            WHEREAS, Seller is, among other things, engaged through a unit of
its Infrastructure Systems Group in the FPGA/FPSC Business;

 

C.            WHEREAS, Buyer is desirous of acquiring from Agere certain
Purchased Assets relating to the FPGA/FPSC Business;

 

D.            WHEREAS, this Agreement is intended by the Parties to address,
among other things, the Intellectual Property rights and Information either
included in the Purchased Assets or licensed to Buyer; and

 

E.             WHEREAS, Agere is willing to license or assign certain patent and
other Intellectual Property rights to Buyer in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and intending to be legally bound thereby, the Parties agree as
follows:

 


ARTICLE I
DEFINITIONS

 


1.01 UNLESS OTHERWISE DEFINED IN APPENDIX A ATTACHED HERETO, AS USED IN THIS
AGREEMENT ANY TERM IN INITIAL CAPITAL LETTERS SHALL HAVE THE MEANING ASCRIBED
THERETO IN THE PURCHASE AGREEMENT.

 

1

--------------------------------------------------------------------------------


 


1.02 THE RULES OF INTERPRETATION SET FORTH IN SECTIONS 1.3(B) THROUGH 1.3(G) OF
THE PURCHASE AGREEMENT SHALL APPLY TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT.

 


ARTICLE II
ASSIGNMENT OF SOFTWARE

 


2.01 SELLER HEREBY TRANSFERS AND ASSIGNS TO BUYER ALL OF ITS WORLDWIDE RIGHT,
TITLE AND INTEREST IN THE ASSIGNED SOFTWARE, INCLUDING ALL RIGHTS IN REGISTERED
AND UNREGISTERED COPYRIGHTS THEREIN.  SUCH TRANSFER DOES NOT INCLUDE A TRANSFER
OF, OR LICENSE UNDER, ANY PATENTS; ANY SUCH TRANSFER OF, OR LICENSE UNDER ANY
SUCH PATENT BEING SPECIFICALLY SET FORTH IN ARTICLES VI AND VII.  BUYER’S RIGHTS
IN THE ASSIGNED SOFTWARE SHALL BE SUBJECT TO ALL NONEXCLUSIVE GRANTS OF RIGHTS
PURSUANT TO PRIOR WRITTEN AGREEMENTS BETWEEN SELLER, ITS PREDECESSORS (INCLUDING
AT&T CORP. AND ITS SUBSIDIARIES AND LUCENT TECHNOLOGIES INC. AND ITS
SUBSIDIARIES) OR ITS RELATED COMPANIES, AND ONE OR MORE THIRD PARTIES THAT ARE
ENTERED INTO AND HAVE AN EFFECTIVE DATE PRIOR TO THE EFFECTIVE DATE OF THIS
AGREEMENT.


 


2.02 BUYER GRANTS TO SELLER, UNDER SUCH RIGHTS IN THE ASSIGNED SOFTWARE AS BUYER
WAS GRANTED PURSUANT TO SECTION 2.01 HEREUNDER, A PERSONAL, NONEXCLUSIVE,
NON-TRANSFERABLE (EXCEPT AS PROVIDED IN ARTICLE XIII), PERPETUAL, IRREVOCABLE,
NON-TERMINABLE, WORLDWIDE, ROYALTY-FREE LICENSE TO USE, COPY AND DISTRIBUTE THE
ASSIGNED SOFTWARE, AND CREATE, USE, COPY AND DISTRIBUTE DERIVATIVE WORKS FROM
THE ASSIGNED SOFTWARE WITH RESPECT TO ANY PRODUCTS OR SERVICES OF THE BUSINESSES
IN WHICH SELLER OR ANY OF ITS RELATED COMPANIES IS NOW OR HEREAFTER ENGAGED
EXCEPT THAT SUCH RIGHTS MAY NOT BE EXERCISED FOR, AND SUCH LICENSE DOES NOT
EXTEND TO, (I) A COMPETING USE OR (II) THE USE, DESIGN, MANUFACTURE, HAVE
MANUFACTURED, LEASE, IMPORT, OFFER FOR SALE OR SALE OF RESTRICTED FPGA/FPSC
PRODUCTS.


 


2.03 SELLER AGREES TO CAUSE THE BUSINESS EMPLOYEES TO DELIVER TO BUYER COPIES OF
ALL CODE EMBODYING OR CONSTITUTING THE ASSIGNED SOFTWARE IN ALL FORMS AND MEDIA
IN WHICH SUCH CODE EXISTS.  TO AGERE’S KNOWLEDGE, ALL OF THE ASSIGNED SOFTWARE
IS ALREADY IN POSSESSION OF SUCH EMPLOYEES.  HOWEVER, AGERE AGREES TO TAKE ALL
STEPS REASONABLY REQUESTED BY BUYER IN CONNECTION WITH DELIVERING TO BUYER ANY
MISSING PARTS OF THE ASSIGNED SOFTWARE.  ALL COSTS OF COPYING, PREPARING FOR
DELIVERY, AND DELIVERING CODE TO BUYER HEREUNDER SHALL BE BORNE BY AGERE.

 


ARTICLE III
SOFTWARE LICENSES

 


3.01 SELLER HEREBY GRANTS TO BUYER A FULLY PAID-UP, ROYALTY FREE, WORLDWIDE,
PERPETUAL, IRREVOCABLE, NON-TERMINABLE, NON-TRANSFERABLE (EXCEPT AS PROVIDED IN
ARTICLE XIII) AND NONEXCLUSIVE LICENSE TO THE LICENSED SOFTWARE IN THE LICENSED
FIELD, INCLUDING THE MANUFACTURE (OR HAVING MANUFACTURED), USE, SALE, OFFER FOR
SALE, LEASE AND IMPORTATION OF FPGA/FPSC PRODUCTS AND ANY OTHER PRODUCTS WITHIN
THE LICENSED FIELD, UNDER ANY AND ALL COPYRIGHT, TRADE SECRET AND OTHER
INTELLECTUAL PROPERTY RIGHTS (OTHER THAN


 

2

--------------------------------------------------------------------------------


 


PATENT RIGHTS WHICH ARE SPECIFICALLY GRANTED IN ARTICLES VI AND VII) IN THE
LICENSED SOFTWARE OWNED BY SELLER OR ITS RELATED COMPANIES OR IN WHICH SELLER OR
ITS RELATED COMPANIES HAVE A RIGHT TO LICENSE WITHOUT COST TO SELLER (SUBJECT TO
SECTION 14.04) AS OF THE EFFECTIVE DATE, INCLUDING, WITHOUT LIMITATION, THE
RIGHT (I) TO MODIFY AND CREATE DERIVATIVE WORKS OF SUCH LICENSED SOFTWARE,
(II) TO REPRODUCE THE CODE OF AND DOCUMENTATION FOR SUCH LICENSED SOFTWARE,
(III) TO COMBINE THE LICENSED SOFTWARE AND DERIVATIVE WORKS THEREFROM WITH OTHER
SOFTWARE OR HARDWARE IN THE LICENSED FIELD, AND (IV) OTHERWISE TO USE, COPY,
DISTRIBUTE, PERFORM AND DISPLAY THE LICENSED SOFTWARE AND DERIVATIVE WORKS
THEREOF IN THE LICENSED FIELD.  THE FOREGOING LICENSE SHALL BE SUBLICENSABLE
(BUT ONLY TO THE EXTENT THAT SELLER HAS A RIGHT TO AUTHORIZE BUYER TO GRANT SUCH
A SUBLICENSE AND PROVIDED THAT SELLER SHALL NOT BE OBLIGATED TO PAY ANY
CONSIDERATION FOR SUCH SUBLICENSE AUTHORIZATION (SUBJECT TO SECTION 14.04)) BY
BUYER TO ITS CUSTOMERS, DISTRIBUTORS, CONSULTANTS, DEVELOPERS AND SUPPLIERS AND
TO ANY OF THE RELATED COMPANIES OF BUYER OR ITS SUCCESSORS SOLELY FOR USE IN THE
LICENSED FIELD INCLUDING WITH FPGA/FPSC PRODUCTS AND ANY OTHER PRODUCT WITHIN
THE LICENSED FIELD, MADE BY OR FOR, USED, SOLD, OFFERED FOR SALE, LEASED OR
IMPORTED BY BUYER.


 


3.02 SELLER SHALL CAUSE THE BUSINESS EMPLOYEES TO DELIVER TO BUYER COPIES OF THE
LICENSED SOFTWARE IN ALL FORMS AND MEDIA IN WHICH SUCH CODE EXISTS.  TO AGERE’S
KNOWLEDGE, ALL OF THE LICENSED SOFTWARE ALREADY IS IN POSSESSION OF SUCH
EMPLOYEES.  HOWEVER, AGERE AGREES TO TAKE ALL STEPS REASONABLY REQUESTED BY
BUYER IN CONNECTION WITH DELIVERING TO BUYER ANY MISSING PARTS OF THE LICENSED
SOFTWARE.  ALL COSTS OF COPYING, PREPARING FOR DELIVERY, AND DELIVERING CODE TO
BUYER HEREUNDER SHALL BE BORNE BY AGERE.


 


3.03 THE PARTIES RECOGNIZE THAT THE BEST OR ONLY AVAILABLE COPY OF CERTAIN
ASSIGNED SOFTWARE AND LICENSED SOFTWARE MAY RESIDE, PRIOR TO OR AFTER THE
CLOSING DATE, WITHIN THE FPGA/FPSC BUSINESS OR IN THE POSSESSION OF THE
FPGA/FPSC BUSINESS, AND THAT AGERE MAY REQUIRE CERTAIN ACCESS TO OR COPIES OF
THE ASSIGNED SOFTWARE AND LICENSED SOFTWARE FOR PROCUREMENT PURPOSES OR OTHER
PURPOSES CONSISTENT WITH THIS AGREEMENT, WHICH, BECAUSE OF INADVERTENCE OR
OVERSIGHT, A COPY WAS NOT RETAINED BY OR MADE AVAILABLE TO AGERE PRIOR TO THE
CLOSING DATE.  TO THAT END, BUYER AGREES, UPON RECEIVING A WRITTEN REQUEST FROM
AGERE WITHIN THE EARLIER OF (I) NINETY (90) DAYS AFTER BUYER CEASES USING
SELLER’S CORPORATE INTRANET AND (II) ONE (1) YEAR FROM THE CLOSING DATE, TO
PROVIDE, WITHIN A COMMERCIALLY REASONABLE AMOUNT OF TIME AFTER RECEIPT OF
AGERE’S WRITTEN REQUEST, COPIES OF ANY PORTION OF THE ASSIGNED SOFTWARE AND
LICENSED SOFTWARE BELONGING TO OR LICENSED TO AGERE OR ONE OF ITS RELATED
COMPANIES TO EXERCISE THE RIGHTS IN ACCORDANCE WITH THIS AGREEMENT.  ANY
REASONABLE COSTS ASSOCIATED WITH THE ASSEMBLING, COPYING AND DELIVERING OF SUCH
REQUESTED ASSIGNED SOFTWARE AND LICENSED SOFTWARE SHALL BE BORNE BY AGERE.


 


3.04 FOR A PERIOD OF THREE (3) YEARS FROM THE CLOSING DATE, NEITHER SELLER, ANY
RELATED COMPANY OF SELLER, NOR ANY OF THEIR RESPECTIVE SUCCESSORS SHALL DIRECTLY
OR INDIRECTLY LICENSE ANY LICENSED SOFTWARE CONSTITUTING AN IP CORE LISTED IN
APPENDIX C OR K TO (A) ACTEL CORPORATION, XILINX, INC., ALTERA CORPORATION OR
ANY OF THEIR RESPECTIVE

 

3

--------------------------------------------------------------------------------


 


AFFILIATES OR SUCCESSORS, OR (B) ANY THIRD PARTY WHICH COMBINES AN IP CORE (HARD
CORE AND/OR SOFT CORE BASED UPON OR CONSISTING OF LICENSED SOFTWARE) LISTED IN
APPENDIX C OR K WITH A SEMICONDUCTIVE DEVICE OF ACTEL CORPORATION, XILINX, INC.,
ALTERA CORPORATION OR ANY OF THEIR RESPECTIVE AFFILIATES OR SUCCESSORS FOR
RESALE AS EITHER (I) A STAND-ALONE SEMICONDUCTIVE DEVICE THAT IS PROVIDED WITH
SUCH IP CORE CONSISTING OF LICENSED SOFTWARE (I.E., A SOFT CORE) OR (II) A
STAND-ALONE SEMICONDUCTIVE DEVICE THAT INCLUDES SUCH IP CORE (I.E., A HARD
CORE).

 


3.05 AS BETWEEN THE PARTIES, ALL DERIVATIVE WORKS AND IMPROVEMENTS TO ANY CODE
CREATED BY OR FOR A PARTY SHALL BE EXCLUSIVELY OWNED BY SUCH PARTY SUBJECT TO
THE RIGHTS, IF ANY, THAT THE OTHER PARTY MAY HAVE IN THE CODE OR INFORMATION
FROM WHICH SUCH DERIVATIVE WORK OR IMPROVEMENT WAS DERIVED.


 


ARTICLE IV
ASSIGNMENT OF INFORMATION

 


4.01 SELLER HEREBY TRANSFERS AND ASSIGNS TO BUYER ALL OF ITS WORLDWIDE RIGHT,
TITLE AND INTEREST IN AND TO THE ASSIGNED TECHNICAL INFORMATION INCLUDING ALL
COPYRIGHT AND TRADE SECRET RIGHTS THEREIN.  SUCH TRANSFER DOES NOT INCLUDE A
TRANSFER OF, OR LICENSE UNDER, ANY PATENTS; ANY SUCH TRANSFER OF, OR LICENSE
UNDER, ANY SUCH PATENT BEING SPECIFICALLY SET FORTH IN ARTICLES VI AND VII. 
BUYER’S RIGHTS IN SUCH ASSIGNED TECHNICAL INFORMATION SHALL BE SUBJECT TO ALL
NONEXCLUSIVE GRANTS OF RIGHTS PURSUANT TO PRIOR WRITTEN AGREEMENTS BETWEEN
SELLER, ITS PREDECESSORS (INCLUDING AT&T CORP. AND ITS SUBSIDIARIES AND LUCENT
TECHNOLOGIES INC. AND ITS SUBSIDIARIES) OR ITS RELATED COMPANIES, AND ONE OR
MORE THIRD PARTIES THAT ARE ENTERED INTO AND HAVE AN EFFECTIVE DATE PRIOR TO THE
EFFECTIVE DATE OF THIS AGREEMENT.


 


4.02 BUYER GRANTS TO SELLER UNDER SUCH RIGHTS IN THE ASSIGNED TECHNICAL
INFORMATION AS BUYER IS GRANTED HEREUNDER BY SELLER TO BUYER PURSUANT TO
SECTION 4.01, A PERSONAL, NONEXCLUSIVE, NON-TERMINABLE, NON-TRANSFERABLE (EXCEPT
AS PROVIDED IN ARTICLE XIII), PERPETUAL, IRREVOCABLE, WORLDWIDE, ROYALTY-FREE
LICENSE TO USE, COPY AND DISTRIBUTE THE ASSIGNED TECHNICAL INFORMATION, AND
CREATE, USE, COPY AND DISTRIBUTE DERIVATIVE WORKS FROM THE ASSIGNED TECHNICAL
INFORMATION WITH RESPECT TO ANY PRODUCTS OR SERVICES OF THE BUSINESSES IN WHICH
AGERE OR ANY OF ITS RELATED COMPANIES IS NOW OR HEREAFTER ENGAGED EXCEPT THAT
SUCH RIGHTS MAY NOT BE EXERCISED FOR, AND SUCH LICENSE DOES NOT EXTEND TO, (I) A
COMPETING USE OR (II) THE USE, DESIGN, MANUFACTURE, HAVING MANUFACTURED, LEASE,
OFFER FOR SALE, IMPORT OR SALE OF RESTRICTED FPGA/FPSC PRODUCTS.


 


4.03 SELLER SHALL CAUSE THE BUSINESS EMPLOYEES TO DELIVER TO BUYER COPIES OF ALL
DOCUMENTS AND OTHER INFORMATION OF WHATEVER KIND IN WHATEVER MEDIUM THAT EMBODY
OR CONSTITUTE THE ASSIGNED TECHNICAL INFORMATION.  TO AGERE’S KNOWLEDGE, ALL OF
THE ASSIGNED TECHNICAL INFORMATION ALREADY IS IN POSSESSION OF SUCH EMPLOYEES. 
HOWEVER, AGERE AGREES TO TAKE ALL STEPS REASONABLY REQUESTED BY BUYER IN
CONNECTION WITH DELIVERING TO BUYER ANY MISSING PARTS OF THE ASSIGNED TECHNICAL
INFORMATION.  ALL COSTS


 

4

--------------------------------------------------------------------------------


 


OF COPYING, PREPARING FOR DELIVERY, AND DELIVERING CODE TO BUYER HEREUNDER SHALL
BE BORNE BY AGERE.

 


4.04 THE PARTIES RECOGNIZE THAT THE BEST OR ONLY AVAILABLE COPY OF CERTAIN
ASSIGNED TECHNICAL INFORMATION MAY RESIDE, PRIOR TO OR AFTER THE CLOSING DATE,
WITHIN THE FPGA/FPSC BUSINESS OR IN THE POSSESSION OF THE FPGA/FPSC BUSINESS,
AND THAT AGERE MAY REQUIRE CERTAIN ACCESS TO OR COPIES OF THE ASSIGNED TECHNICAL
INFORMATION FOR PROCUREMENT PURPOSES OR OTHER PURPOSES CONSISTENT WITH THIS
AGREEMENT, WHICH, BECAUSE OF INADVERTENCE OR OVERSIGHT, A COPY WAS NOT RETAINED
BY OR MADE AVAILABLE TO AGERE PRIOR TO THE CLOSING DATE.  TO THAT END, BUYER
AGREES, UPON RECEIVING A WRITTEN REQUEST FROM AGERE WITHIN THE EARLIER OF
(I) NINETY (90) DAYS AFTER BUYER CEASES USING SELLER’S CORPORATE INTRANET, AND
(II) ONE (1) YEAR FROM THE CLOSING DATE, TO PROVIDE, WITHIN A COMMERCIALLY
REASONABLE AMOUNT OF TIME AFTER RECEIPT OF AGERE’S WRITTEN REQUEST, COPIES OF
ANY PORTION OF THE ASSIGNED TECHNICAL INFORMATION DEEMED NECESSARY BY AGERE OR
ONE OF ITS RELATED COMPANIES TO EXERCISE THE RIGHTS IN ACCORDANCE WITH THIS
AGREEMENT.  ANY REASONABLE COSTS ASSOCIATED WITH THE ASSEMBLING, COPYING AND
DELIVERING OF SUCH REQUESTED ASSIGNED TECHNICAL INFORMATION SHALL BE BORNE BY
AGERE.

 


ARTICLE V
LICENSES TO INFORMATION

 


5.01 SELLER GRANTS TO BUYER A ROYALTY-FREE, FULLY PAID-UP, WORLDWIDE,
IRREVOCABLE, PERPETUAL, NON-TERMINABLE, NON-TRANSFERABLE (EXCEPT AS PROVIDED IN
ARTICLE XIII) AND NONEXCLUSIVE LICENSE TO THE LICENSED TECHNICAL INFORMATION IN
THE LICENSED FIELD, INCLUDING THE MANUFACTURE (INCLUDING HAVING MANUFACTURED),
USE, SALE, OFFER FOR SALE, LEASE AND IMPORTATION OF FPGA/FPSC PRODUCTS AND ANY
OTHER PRODUCTS WITHIN THE LICENSED FIELD, UNDER ANY AND ALL COPYRIGHT, TRADE
SECRET AND OTHER INTELLECTUAL PROPERTY RIGHTS IN SUCH LICENSED TECHNICAL
INFORMATION (OTHER THAN PATENT RIGHTS WHICH ARE SPECIFICALLY GRANTED IN
ARTICLE VI AND VII) OWNED BY SELLER OR ITS RELATED COMPANIES OR IN WHICH SELLER
OR ITS RELATED COMPANIES HAVE A RIGHT TO LICENSE WITHOUT COST TO SELLER (SUBJECT
TO SECTION 14.04) AS OF THE EFFECTIVE DATE INCLUDING, WITHOUT LIMITATION, THE
RIGHT TO USE, COPY, DISTRIBUTE, MODIFY AND CREATE DERIVATIVE WORKS FROM SUCH
LICENSED TECHNICAL INFORMATION.


 


5.02 SELLER HEREBY GRANTS TO BUYER A PERSONAL, FULLY PAID-UP, ROYALTY FREE,
IRREVOCABLE, PERPETUAL, NON-TERMINABLE, NON-TRANSFERABLE (EXCEPT AS PROVIDED IN
ARTICLE XIII) AND NONEXCLUSIVE RIGHT, AS AN ATTRIBUTE OF THE RIGHT TO USE THE
LICENSED TECHNICAL INFORMATION IN SECTION 5.01, TO COMMUNICATE (SUBJECT TO
CONFIDENTIALITY PROVISIONS AS LEAST AS RESTRICTIVE AS THOSE IN SECTION 15.03)
PORTIONS OF AND GRANT NONEXCLUSIVE SUBLICENSES (OF THE SAME SCOPE AS THE
LICENSES GRANTED TO BUYER UNDER SECTION 5.01) TO SUCH LICENSED TECHNICAL
INFORMATION TO CUSTOMERS, DISTRIBUTORS, CONSULTANTS, DEVELOPERS AND SUPPLIERS OF
BUYER AND TO ANY OF THE RELATED COMPANIES OF BUYER OR ITS SUCCESSORS SOLELY FOR
USE IN THE LICENSED FIELD.

 

5

--------------------------------------------------------------------------------


 


5.03 SELLER SHALL CAUSE THE BUSINESS EMPLOYEES TO DELIVER TO BUYER COPIES OF ALL
DOCUMENTS OF WHATEVER KIND IN WHATEVER MEDIUM THAT EMBODY THE LICENSED TECHNICAL
INFORMATION.  TO AGERE’S KNOWLEDGE, ALL OF THE LICENSED TECHNICAL INFORMATION
ALREADY IS IN POSSESSION OF SUCH EMPLOYEES.  HOWEVER, AGERE AGREES TO TAKE ALL
STEPS REASONABLY REQUESTED BY BUYER IN CONNECTION WITH DELIVERING TO BUYER ANY
MISSING PARTS OF THE LICENSED TECHNICAL INFORMATION.  ALL COSTS OF COPYING,
PREPARING FOR DELIVERY, AND DELIVERING LICENSED TECHNICAL INFORMATION TO BUYER
HEREUNDER SHALL BE BORNE BY AGERE.


 


5.04 THE PARTIES RECOGNIZE THAT THE BEST OR ONLY AVAILABLE COPY OF CERTAIN
LICENSED TECHNICAL INFORMATION MAY RESIDE, PRIOR TO OR AFTER THE CLOSING DATE,
WITHIN THE FPGA/FPSC BUSINESS OR IN THE POSSESSION OF THE FPGA/FPSC BUSINESS,
AND AGERE MAY REQUIRE CERTAIN ACCESS TO OR COPIES OF THE LICENSED TECHNICAL
INFORMATION FOR PROCUREMENT PURPOSES OR OTHER PURPOSES CONSISTENT WITH THIS
AGREEMENT, WHICH BECAUSE OF INADVERTENCE OR OVERSIGHT, A COPY WAS NOT RETAINED
BY OR MADE AVAILABLE TO AGERE PRIOR TO THE CLOSING DATE.  TO THAT END, BUYER
AGREES, UPON RECEIVING A WRITTEN REQUEST FROM AGERE WITHIN THE EARLIER OF
(I) NINETY (90) DAYS AFTER BUYER CEASES USING SELLER’S CORPORATE INTRANET AND
(II) ONE YEAR (1) FROM THE CLOSING DATE, TO PROVIDE, WITHIN A COMMERCIALLY
REASONABLE AMOUNT OF TIME AFTER RECEIPT OF AGERE’S WRITTEN REQUEST, COPIES OF
ANY PORTION OF THE LICENSED TECHNICAL INFORMATION DEEMED NECESSARY BY AGERE OR
ONE OF ITS RELATED COMPANIES TO EXERCISE THE RIGHTS IN ACCORDANCE WITH THIS
AGREEMENT.  ANY REASONABLE COSTS ASSOCIATED WITH THE ASSEMBLING, COPYING AND
DELIVERING OF SUCH REQUESTED LICENSED TECHNICAL INFORMATION SHALL BE BORNE BY
AGERE.


 


5.05 FOR A PERIOD OF THREE (3) YEARS FROM THE CLOSING DATE, NEITHER SELLER, ANY
RELATED COMPANY OF SELLER, NOR ANY OF THEIR RESPECTIVE SUCCESSORS SHALL DIRECTLY
OR INDIRECTLY LICENSE ANY LICENSED TECHNICAL INFORMATION, INFORMATION, OR
INTELLECTUAL PROPERTY RIGHTS CONSTITUTING, OR USED IN THE CREATION OF, AN IP
CORE LISTED IN APPENDIX C OR K TO (A) ACTEL CORPORATION, XILINX, INC., ALTERA
CORPORATION OR ANY OF THEIR RESPECTIVE AFFILIATES OR SUCCESSORS, OR (B) ANY
THIRD PARTY WHICH COMBINES AN IP CORE (HARD CORE AND/OR SOFT CORE BASED UPON OR
CONSISTING OF LICENSED SOFTWARE AND/OR LICENSED TECHNICAL INFORMATION) LISTED IN
APPENDIX C OR K WITH A SEMICONDUCTIVE DEVICE OF ACTEL CORPORATION, XILINX, INC.,
ALTERA CORPORATION OR ANY OF THEIR RESPECTIVE AFFILIATES OR SUCCESSORS FOR
RESALE AS EITHER (I) A STAND-ALONE SEMICONDUCTIVE DEVICE THAT IS PROVIDED WITH
SUCH IP CORE CONSISTING OF LICENSED SOFTWARE AND/OR LICENSED TECHNICAL
INFORMATION (I.E., A SOFT CORE) OR (II) A STAND-ALONE SEMICONDUCTIVE DEVICE THAT
INCLUDES SUCH IP CORE (I.E., A HARD CORE).


 


5.06 AS BETWEEN THE PARTIES, ALL DERIVATIVE WORKS AND IMPROVEMENTS TO ANY
INFORMATION CREATED BY OR FOR A PARTY SHALL BE EXCLUSIVELY OWNED BY SUCH PARTY
SUBJECT TO THE RIGHTS, IF ANY, THAT THE OTHER PARTY MAY HAVE IN THE CODE OR
INFORMATION FROM WHICH SUCH DERIVATIVE WORK OR IMPROVEMENT WAS DERIVED.

 

6

--------------------------------------------------------------------------------


 


ARTICLE VI
ASSIGNMENT OF PATENTS

 


6.01 SELLER HEREBY TRANSFERS AND ASSIGNS TO BUYER ALL OF ITS WORLDWIDE RIGHT,
TITLE AND INTEREST IN AND TO THE ASSIGNED PATENTS.  SELLER HEREBY ASSIGNS TO
BUYER ALL RIGHTS TO SUE FOR PAST INFRINGEMENT OF SUCH ASSIGNED PATENTS.  BUYER’S
RIGHTS IN SUCH ASSIGNED PATENTS SHALL BE SUBJECT TO ALL NONEXCLUSIVE GRANTS OF
RIGHTS PURSUANT TO PRIOR WRITTEN AGREEMENTS BETWEEN SELLER, ITS PREDECESSORS
(INCLUDING AT&T CORP. AND ITS SUBSIDIARIES AND LUCENT TECHNOLOGIES INC. AND ITS
SUBSIDIARIES) OR ITS RELATED COMPANIES, AND ONE OR MORE THIRD PARTIES THAT ARE
ENTERED INTO AND HAVE AN EFFECTIVE DATE PRIOR TO THE EFFECTIVE DATE OF THIS
AGREEMENT.


 


6.02 BUYER GRANTS TO SELLER UNDER SUCH RIGHTS AS BUYER HAS RECEIVED HEREUNDER, A
PERSONAL, NONEXCLUSIVE, NON-TRANSFERABLE (EXCEPT AS PROVIDED IN ARTICLE XIII),
IRREVOCABLE, NON-TERMINABLE, WORLDWIDE, ROYALTY-FREE LICENSE UNDER SUCH RIGHTS
IN THE ASSIGNED PATENTS AS GRANTED TO BUYER HEREUNDER TO MAKE, HAVE MADE, USE,
OFFER TO SELL, SELL, LEASE AND IMPORT ANY PRODUCTS OR SERVICES OF THE BUSINESSES
IN WHICH SELLER IS NOW OR HEREAFTER ENGAGED EXCEPT THAT SUCH LICENSE MAY NOT BE
EXERCISED WITH RESPECT TO, AND SUCH LICENSE DOES NOT EXTEND TO (I) A COMPETING
USE AND (II) FOR A PERIOD OF THREE (3) YEARS, THE MAKING (HAVING MADE), USING,
LEASING, OFFERING FOR SALE, SELLING OR IMPORTING OF RESTRICTED FPGA/FPSC
PRODUCTS.  SUBJECT TO THE FOREGOING AND THE PROVISIONS OF THE PURCHASE
AGREEMENT, SELLER MAY AT ANY TIME EXERCISE THE RIGHTS AND LICENSES UNDER THIS
ARTICLE VI FOR PROCURING FROM THIRD PARTIES ENGINEERING SAMPLES, PROTOTYPES,
COMPONENTS OR THE LIKE DESIGNED AND MANUFACTURED BY SUCH THIRD PARTIES FOR THE
PURPOSES OF EVALUATION OR QUALIFICATION OF A THIRD PARTY AS A POTENTIAL SUPPLIER
TO SELLER OF ANY PRODUCT OR SERVICE OF SUCH THIRD PARTY.


 


6.03 AT THE CLOSING, SELLER SHALL DELIVER TO BUYER FULLY EXECUTED ASSIGNMENTS,
IN A FORM REASONABLY SATISFACTORY TO BUYER, TO TRANSFER THE ASSIGNED PATENTS TO
BUYER.  BUYER SHALL BE RESPONSIBLE FOR ANY AND ALL RECORDING FEES RELATED TO THE
ASSIGNMENT OF THE ASSIGNED PATENTS FROM AGERE-GUARDIAN TO BUYER PURSUANT TO
SECTION 6.01.  SELLER AGREES TO EXECUTE ALL DOCUMENTS REQUIRED FOR THE
ASSIGNMENT OF SUCH ASSIGNED PATENTS TO BUYER.

 


ARTICLE VII
PATENT LICENSES

 


7.01 SELLER HEREBY GRANTS TO BUYER A PERSONAL, FULLY PAID-UP, ROYALTY FREE,
WORLDWIDE, NON-TRANSFERABLE (EXCEPT AS PROVIDED IN ARTICLE XIII), IRREVOCABLE,
NON-TERMINABLE AND NONEXCLUSIVE LICENSE UNDER THE SELLER LICENSED PATENTS TO
MAKE (HAVE MADE), USE, SELL, OFFER FOR SALE, LEASE, AND IMPORT PRODUCTS AND TO
PROVIDE SERVICES IN CONNECTION WITH THE MAKING, HAVING MADE, USING, SELLING,
OFFER TO SELL, LEASING AND IMPORTING OF SEMICONDUCTIVE DEVICES. NOTWITHSTANDING
ANY OTHER PROVISION, THE PATENT LICENSES GRANTED HEREIN TO BUYER FOR
SEMICONDUCTIVE DEVICES SOLD BY BUYER DO NOT INCLUDE ANY PATENT LICENSE FOR THE
MAKING (HAVING MADE), USING, SELLING, OFFERING FOR SALE, LEASING, OR IMPORTING
OF FOUNDRY DEVICES.

 

7

--------------------------------------------------------------------------------


 


7.02 WITHOUT LIMITING SELLER’S OBLIGATIONS UNDER THE NON-COMPETE SET FORTH IN
THE PURCHASE AGREEMENT OR WITH RESPECT TO RESTRICTED FPGA/FPSC PRODUCTS, BUYER
HEREBY GRANTS TO SELLER A PERSONAL, FULLY PAID-UP, ROYALTY FREE, WORLDWIDE,
NON-TRANSFERABLE (EXCEPT AS PROVIDED IN ARTICLE XIII), IRREVOCABLE,
NON-TERMINABLE AND NONEXCLUSIVE LICENSE UNDER THE BUYER LICENSED PATENTS TO MAKE
(HAVE MADE), USE, SELL, OFFER FOR SALE, LEASE, AND IMPORT SEMICONDUCTIVE DEVICES
AND TO PROVIDE SERVICES IN CONNECTION WITH THE MAKING, HAVING MADE, USING,
SELLING, OFFER TO SELL, LEASING AND IMPORTING OF SEMICONDUCTIVE DEVICES EXCEPT
THAT SUCH LICENSE MAY NOT BE EXERCISED WITH RESPECT TO, AND SUCH LICENSE DOES
NOT EXTEND TO (I) A COMPETING USE AND (II) FOR A PERIOD OF THREE (3) YEARS, THE
MAKING (HAVING MADE), USING, LEASING, OFFERING FOR SALE, SELLING OR IMPORTING OF
RESTRICTED FPGA/FPSC PRODUCTS.  NOTWITHSTANDING ANY OTHER PROVISION, THE PATENT
LICENSES GRANTED HEREIN TO SELLER FOR SEMICONDUCTIVE DEVICES SOLD BY SELLER DO
NOT INCLUDE ANY PATENT LICENSE FOR THE MAKING (HAVING MADE), USING, SELLING,
OFFERING FOR SALE, LEASING, OR IMPORTING OF FOUNDRY DEVICES.


 


7.03 THE PATENT LICENSES GRANTED HEREUNDER TO BUYER LICENSED PATENTS, SELLER
LICENSED PATENTS AND ASSIGNED PATENTS SHALL EXTEND UNTIL THE PATENT’S EXPIRATION
OR THE EXPIRATION OF AS MUCH OF SUCH TERM AS GRANTOR HAS THE RIGHT TO GRANT.


 


7.04 A PARTY’S FAILURE TO MEET ANY OBLIGATION HEREUNDER, DUE TO ASSIGNMENT OF
TITLE TO ANY INVENTION OR PATENT, OR THE GRANTING OF ANY LICENSES, TO THE UNITED
STATES GOVERNMENT OR ANY AGENCY OR DESIGNEE THEREOF PURSUANT TO A STATUTE,
REGULATION OF SUCH GOVERNMENT OR AGENCY SHALL NOT CONSTITUTE A BREACH OF THIS
AGREEMENT.


 


7.05 SELLER GRANTS TO BUYER AND THE DIVESTED FPGA/FPSC BUSINESS A SUBLICENSE
UNDER THOSE PATENT LICENSE RIGHTS GRANTED TO SELLER BY ANY THIRD PARTY PURSUANT
TO ANY PATENT LICENSE AGREEMENT BETWEEN SUCH THIRD PARTY AND SELLER EXISTING AS
OF THE EFFECTIVE DATE OF THIS AGREEMENT WHICH SELLER MAY SUBLICENSE, BUT ONLY TO
THE EXTENT THAT SELLER HAS A RIGHT TO GRANT SUCH A SUBLICENSE AND PROVIDED THAT
SELLER SHALL NOT BE OBLIGATED TO PAY ANY CONSIDERATION FOR SUCH SUBLICENSE
(SUBJECT TO SECTION 14.04) OR RELINQUISH ITS OWN LICENSES.


 


7.06 BUYER GRANTS TO SELLER A SUBLICENSE UNDER THOSE PATENT LICENSE RIGHTS
GRANTED TO BUYER BY ANY THIRD PARTY PURSUANT TO ANY PATENT LICENSE AGREEMENT
BETWEEN SUCH THIRD PARTY AND BUYER EXISTING AS OF THE EFFECTIVE DATE OF THIS
AGREEMENT WHICH BUYER MAY SUBLICENSE, BUT ONLY TO THE EXTENT THAT BUYER HAS A
RIGHT TO GRANT SUCH A SUBLICENSE AND PROVIDED THAT BUYER SHALL NOT BE OBLIGATED
TO PAY ANY CONSIDERATION FOR SUCH SUBLICENSE OR RELINQUISH ITS OWN LICENSES.


 


7.07 THE HAVE MADE RIGHTS GRANTED HEREUNDER TO BUYER OR SELLER SHALL NOT BE
EXERCISED IN A MANNER THAT THE EXERCISE OF SUCH HAVE MADE RIGHTS IS A SHAM TO
SUBLICENSE THE LICENSED PATENTS TO A THIRD PARTY AND NOT FOR BONA FIDE BUSINESS
PURPOSES OF THE BUYER OR SELLER AS THE CASE MAY BE.

 

8

--------------------------------------------------------------------------------


 


ARTICLE VIII
ASSIGNMENT OF TRADEMARKS

 


8.01 SELLER TRANSFERS AND ASSIGNS TO BUYER ALL OF ITS WORLDWIDE RIGHT, TITLE AND
INTEREST IN AND TO THE ASSIGNED MARKS AS SET FORTH


ON SCHEDULE A OF APPENDIX G HERETO, AND ALL RIGHTS, PRIVILEGES AND GOODWILL
ASSOCIATED THEREWITH INCLUDING THE RIGHT TO RECOVER AND TAKE ALL SUCH
PROCEEDINGS AS MAY BE NECESSARY FOR THE RECOVERY OF DAMAGES OR OTHERWISE IN
RESPECT OF PAST, PRESENT AND FUTURE INFRINGEMENT OF ANY OF SUCH ASSIGNED MARKS. 
SUCH ASSIGNMENT SHALL BE SUBJECT TO ALL NONEXCLUSIVE GRANTS OF RIGHTS PURSUANT
TO PRIOR WRITTEN AGREEMENTS BETWEEN SELLER, ITS PREDECESSORS (INCLUDING AT&T
CORP. AND ITS SUBSIDIARIES AND LUCENT TECHNOLOGIES INC. AND ITS SUBSIDIARIES) OR
ITS RELATED COMPANIES, AND ONE OR MORE THIRD PARTIES THAT ARE ENTERED INTO AND
HAVING AN EFFECTIVE DATE PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT.  SELLER
SHALL NOTIFY BUYER OF ANY AGREEMENTS IN WHICH SELLER HAS MADE ANY NONEXCLUSIVE
GRANTS OF RIGHTS OR LICENSES WITH RESPECT TO THE ASSIGNED MARKS, AND THE TERMS
THEREOF.  TO THE EXTENT NECESSARY, SELLER SHALL ASSIGN TO BUYER ANY RIGHTS
SELLER MAY HAVE UNDER SUCH AGREEMENTS TO MAINTAIN, AND POLICE THE USE OF, THE
ASSIGNED MARKS.


 


8.02 SELLER SHALL DELIVER TO BUYER FULLY EXECUTED ASSIGNMENTS, IN A FORM
REASONABLY SATISFACTORY TO BUYER, TO THE ASSIGNED MARKS TO BUYER FOR EACH
JURISDICTION IN WHICH SUCH MARKS ARE REGISTERED.  PROVIDED SELLER DELIVERS SUCH
EXECUTED ASSIGNMENTS IN A FORM SUITABLE FOR FILING IN EACH OF THE RELEVANT
JURISDICTIONS, BUYER SHALL BEAR ANY COSTS OF RECORDING SUCH ASSIGNMENTS.  AGERE
SHALL EXECUTE ALL DOCUMENTS AND PERFORM ALL ACTS AS REQUIRED FOR THE ASSIGNMENT
AND RECORDING OF ASSIGNED MARKS TO BUYER UNDER THIS AGREEMENT.

 


ARTICLE IX
FURNISHING OF ASSIGNED PATENTS, SOFTWARE, TECHNICAL
INFORMATION AND TRADEMARK-RELATED INFORMATION

 


9.01 WITHOUT LIMITING SELLER’S OBLIGATIONS, PURSUANT TO SECTIONS 2.03, 3.02,
4.03 AND 5.03, AGERE SHALL FURNISH TO BUYER THE FOLLOWING:

 

(I)    THE ASSIGNED PATENTS (INCLUDING THE ASSOCIATED PATENT FILES IN SELLER’S
POSSESSION);

 

(II)   THE SOFTWARE;

 

(III)  THE TECHNICAL INFORMATION; AND

 

(IV)  INFORMATION REGARDING THE TRADEMARKS.

 


9.02 DELIVERY OF ANY MATERIALS HEREUNDER SHALL BE DEEMED COMPLETED ON THE DATE
RECEIVED BY BUYER OR ITS DESIGNATED RELATED COMPANY AT SUCH LOCATIONS AS MAY
REASONABLY BE AGREED BY THE PARTIES.  IN THE EVENT THAT DURING THE TECHNICAL
ASSISTANCE


 

9

--------------------------------------------------------------------------------


 


PERIOD, IT IS DISCOVERED THAT SOFTWARE OR TECHNICAL INFORMATION THAT SHOULD HAVE
BEEN SCHEDULED ON AN APPENDIX HERETO OR DELIVERED TO BUYER PURSUANT TO THIS
AGREEMENT, WAS NOT SO DELIVERED OR SCHEDULED, PROMPTLY UPON THE DISCOVERY OF
SUCH FAILURE, SELLER SHALL DELIVER SUCH DISCOVERED SOFTWARE OR TECHNICAL
INFORMATION TO BUYER, AND/OR SELLER SHALL MAINTAIN A WRITTEN RECORD OF SUCH
DELIVERED SOFTWARE OR TECHNICAL INFORMATION, AS THE CASE MAY BE.

 


9.03 TO THE EXTENT THAT ANY SOFTWARE OR TECHNICAL INFORMATION, INCLUDING, FOR
EXAMPLE, THE MASK WORKS FOR THE FPGA/FPSC PRODUCTS, IS KNOWN TO SELLER TO BE IN
THE POSSESSION OF A THIRD PARTY DESCRIBED IN APPENDIX J, SELLER WILL, AT
CLOSING, PROVIDE EACH SUCH THIRD PARTY WITH A WRITTEN NOTICE REASONABLY
SATISFACTORY TO BUYER, THAT SUCH SOFTWARE OR TECHNICAL INFORMATION, (I) IF
ASSIGNED TO BUYER HEREUNDER, IS OWNED BY BUYER, OR (II) IF LICENSED TO BUYER
HEREUNDER, IS LICENSED TO BUYER, MAY BE ACCESSED BY BUYER, AND USED BY SUCH
THIRD PARTY FOR THE BENEFIT OF BUYER PURSUANT TO THE TERMS OF THIS AGREEMENT. 
WITHOUT LIMITING THE FOREGOING, AFTER THE CLOSING DATE, SELLER SHALL PROMPTLY
PROVIDE THE FOREGOING NOTIFICATION UPON RECEIPT OF BUYER’S REQUEST NOTIFYING
SELLER OF THIRD PARTIES THAT HAVE BEEN IN POSSESSION OF SOFTWARE OR TECHNICAL
INFORMATION.

 


ARTICLE X
POST CLOSING TECHNOLOGY ASSISTANCE AND ACCESS TO FUTURE IP CORES

 

10.01       Technology Transfer Assistance.  During the Technical Assistance
Period, at no cost to Buyer, Agere shall provide to Buyer technical consulting
and assistance by qualified Agere technical personnel as may be reasonably
requested by Buyer with respect to the Software and Technical Information
delivered to Buyer hereunder.  Seller shall not be required to provide any such
technical assistance in excess of (A) the sum of (i) 250 equivalent person-days,
and (ii) 50 equivalent person-days for each IP Core delivered after the Closing
Date (as specified in Appendix K), and (B) 60 equivalent person days within any
calendar month.

 

10.02       Future Delivery.  To the extent that the design of an IP Core listed
on Appendix C or K hereto is not delivered as of the Closing Date, Seller shall
deliver to Buyer the Code and Information for each such IP Core as soon as the
design for such IP Core is completed (subject to the following sentence), in a
form that has been typically provided to the FPGA/FPSC Business in the past for
use in a FPSC or FPGA product.  If an IP Core is not completed (“Non-completed
IP Core”), Buyer, at its option, may cause Seller to deliver such IP Core in its
current state to Buyer.  If Buyer requests such delivery of a Non-completed IP
Core, such delivery shall be considered as delivery of a completed IP Core.  If
Seller determines to not develop an IP Core set forth on Appendix C or K, Seller
shall promptly notify Buyer of such determination.  During a two-year period
after such notice of determination, Seller shall promptly inform Buyer of
like-kind IP cores that either exist or are under development by Seller.  During
such two year period, Buyer shall have the right to select one (1) of Seller’s
such like-kind IP cores (for

 

10

--------------------------------------------------------------------------------


 

the purposes of Appendix K, like-kind IP cores shall mean a high speed back
plane interface core for the HCC SERDES (COM2) and a chip-to-chip interconnect
I/O core for the SPI-4 and the CSIX10G) for delivery by Seller to Buyer for each
IP Core set forth on Appendix C or K that is not delivered by Seller to Buyer. 
Notwithstanding the foregoing, Seller has no obligation to start, complete, or
otherwise continue any development for any particular IP Cores after the Closing
Date.


 


10.03       IF, DURING THE TECHNICAL ASSISTANCE PERIOD, ANY INFORMATION OR CODE
FOR AN IP CORE DELIVERED TO BUYER HEREUNDER IS MODIFIED OR UPDATED, INCLUDING
THROUGH BUG FIXES, BY OR FOR SELLER, SELLER SHALL PROMPTLY DELIVER TO BUYER THE
UPDATED  INFORMATION AND  CODE FOR SUCH IP CORE IN A MANNER, AND TO THOSE
PERSONS, CONSISTENT WITH THE LICENSED TECHNICAL INFORMATION AND LICENSED
SOFTWARE DELIVERED FOR EXISTING IP CORES PREVIOUSLY PROVIDED.  IN ADDITION, TO
THE EXTENT THAT ANY OTHER LICENSED SOFTWARE OR LICENSED TECHNICAL INFORMATION IS
STILL UNDER DEVELOPMENT AND NOT IN A FORM SUITABLE TO BE DELIVERED AS OF THE
CLOSING DATE, SELLER SHALL DELIVER SUCH LICENSED SOFTWARE OR LICENSED TECHNICAL
INFORMATION TO BUYER AS SOON AS PRACTICABLE FOLLOWING THE CLOSING DATE. 
NOTWITHSTANDING THE FOREGOING, SELLER HAS NO OBLIGATION TO START, COMPLETE, OR
OTHERWISE CONTINUE ANY DEVELOPMENT FOR ANY SUCH LICENSED INFORMATION OR LICENSED
CODE AFTER THE CLOSING DATE.

 

10.04       Access to future IP Cores.  Beginning on the Closing Date and ending
on the third anniversary of the Closing Date (the “Capture Period”), should
Seller (or any successor to any relevant portion of Seller’s business) develop
or intend to develop IP Cores suitable for use in FPGA/FPSC Products not
identified in Appendix C or K and not existing at the time of the Closing,
Seller shall provide Buyer with prompt disclosure of and access to Information
and Code of Seller reasonably necessary to enable Buyer to evaluate such IP
Cores solely for the purpose of potentially licensing IP Cores from Seller. 
With respect to the disclosure of any Source Code, access to the Source Code may
be limited, at Seller’s discretion, to Seller supervising Buyer’s access to the
Source Code.  In addition, Seller may leave, at Seller’s discretion, the Source
Code in the possession of Buyer.  During the Capture Period, Buyer may select
any two (or more if mutually agreed) of the potential IP Cores for FPGA and FPSC
products and Seller agrees to negotiate in good faith to separately license the
selected IP Cores to Buyer for use in FPGA and FPSC products on commercially
reasonable terms with additional value to Seller.


 


10.05       THIRD-PARTY DEVELOPED CORES.  AS DESCRIBED IN THE FOLLOWING TABLE,
CERTAIN IP CORES ARE BEING DEVELOPED FOR SELLER BY THIRD-PARTY DEVELOPERS. 
PRIOR TO THE CLOSING, SELLER SHALL OBTAIN THE NECESSARY RIGHTS FROM THE RELEVANT
THIRD-PARTY DEVELOPER (TO THE EXTENT THAT SELLER DOES NOT CURRENTLY HAVE SUCH
RIGHTS) TO, AND SHALL, AND HEREBY DOES, LICENSE SUCH IP CORES TO BUYER AS
LICENSED SOFTWARE AND LICENSED TECHNICAL INFORMATION IN ACCORDANCE WITH THE
TERMS HEREOF.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO MORETHANIP, TO THE
EXTENT THAT BUYER OBTAINED RIGHTS TO THE RELEVANT IP CORES BY ASSIGNMENT OF A
MORETHANIP LICENSE IN THE PURCHASE AGREEMENT, NO FURTHER LICENSE GRANT BY SELLER
IS HEREUNDER IS REQUIRED.

 

11

--------------------------------------------------------------------------------


 

 

Core

 

Third Party Developer

 

Development Agreement

Pi-BridgeFX8 Device

 

Pi-BridgeNP48 Device

 

Comit Systems, Inc.

 

Services Agreement with Comit Systems, Inc., dated February 4, 2001

POS/PHY 3

 

MoreThanIP.com

 

Services Agreement with MoreThanIP.com dated December 19, 2000

1G and 10G Ethernet Media Access Controller (MAC)

 

Path 1 Network Technologies, Inc.

 

Software License and Maintenance Agreement dated


 

 


ARTICLE XI
EXPORT CONTROL

 


11.01       (A)           THE PARTIES ACKNOWLEDGE THAT ANY INFORMATION AND
SOFTWARE (INCLUDING SERVICES AND TRAINING) PROVIDED UNDER THIS AGREEMENT ARE
SUBJECT TO U.S. EXPORT LAWS AND REGULATIONS AND ANY USE OR TRANSFER OF SUCH
INFORMATION AND SOFTWARE MUST BE AUTHORIZED UNDER THOSE REGULATIONS.  BUYER
HEREBY ASSURES AGERE THAT IT WILL NOT WITHOUT A LICENSE OR LICENSE EXCEPTION
AUTHORIZED BY THE BUREAU OF EXPORT ADMINISTRATION OF THE U.S. DEPARTMENT OF
COMMERCE, WASHINGTON, D.C. 20230, UNITED STATES OF AMERICA, IF REQUIRED

 

(I)    EXPORT OR RELEASE THE INFORMATION OR SOFTWARE (INCLUDING SOURCE CODE)
OBTAINED PURSUANT TO THIS AGREEMENT TO A NATIONAL OF COUNTRY GROUPS D:1 OR E:2
(15 C.F.R. PART 740, SUPP. 1), IRAN, IRAQ, SUDAN, OR SYRIA;

 

(II)   EXPORT TO COUNTRY GROUPS D:1 OR E:2, OR TO IRAN, IRAQ, SUDAN, OR SYRIA,
THE DIRECT PRODUCT (INCLUDING PROCESSES AND SERVICES) OF THE INFORMATION OR
SOFTWARE; OR

 

(III)  IF THE DIRECT PRODUCT OF THE INFORMATION IS A COMPLETE PLANT OR ANY MAJOR
COMPONENT OF A PLANT, EXPORT TO COUNTRY GROUPS D:1 OR E:2, OR TO IRAN, IRAQ,
SUDAN, OR SYRIA, THE DIRECT PRODUCT OF THE PLANT OR MAJOR COMPONENT.

 


(B)   THIS ASSURANCE WILL BE HONORED EVEN AFTER ANY TERMINATION OF THIS
AGREEMENT OR THE PURCHASE AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


ARTICLE XII
TERM AND TERMINATION

 


12.01       THIS AGREEMENT SHALL BE EFFECTIVE DURING THE TERM COMMENCING ON THE
EFFECTIVE DATE HEREOF AND SHALL CONTINUE UNLESS TERMINATED (I) BY MUTUAL
AGREEMENT BETWEEN THE PARTIES; OR (II) PURSUANT TO THE PURCHASE AGREEMENT.

 


12.02       THE RIGHTS AND OBLIGATIONS OF BUYER AND SELLER WHICH, BY THEIR
NATURE WOULD CONTINUE BEYOND TERMINATION OF THIS AGREEMENT SHALL SURVIVE AND
CONTINUE AFTER ANY TERMINATION OF THIS AGREEMENT.  FOR EXAMPLE, THE LICENSES
GRANTED BY EITHER PARTY TO THE OTHER HEREUNDER SHALL SURVIVE AND CONTINUE AFTER
ANY TERMINATION OF THIS AGREEMENT.

 


ARTICLE XIII
ASSIGNABILITY

 


13.01       THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT IN CONTEMPLATION
OF THE PURCHASE BY BUYER OF THE FPGA/FPSC BUSINESS OF SELLER.


 


13.02       ALL OF SELLER’S RIGHTS, TITLE AND INTEREST IN THIS AGREEMENT AND ANY
LICENSES AND RIGHTS GRANTED TO IT HEREUNDER MAY BE ASSIGNED TO ANY OF ITS
RELATED COMPANIES OR ANY DIRECT OR INDIRECT SUCCESSOR TO ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF SELLER, WHICH SUCCESSOR SHALL THEREAFTER BE DEEMED
SUBSTITUTED FOR SELLER AS THE PARTY HERETO, EFFECTIVE UPON SUCH ASSIGNMENT,
PROVIDED THAT SUCH SUCCESSOR SHALL BE SUBJECT TO ALL LIMITATIONS OR WAIVERS
APPLICABLE TO SELLER PURSUANT TO THIS AGREEMENT AND THE PURCHASE AGREEMENT. 
BUYER MAY ASSIGN ALL OF ITS RIGHTS AND OBLIGATIONS EXISTING OR ARISING UNDER
THIS AGREEMENT TO ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL THE ASSETS OF BUYER
AS THE RESULT OF A SALE, AN ACQUISITION, MERGER, CHANGE OF CONTROL,
CONSOLIDATION, REORGANIZATION, OR RE-CAPITALIZATION OF BUYER OR SUCH BUSINESS,
WHICH SUCCESSOR SHALL THEREAFTER BE DEEMED SUBSTITUTED FOR BUYER AS A PARTY
HERETO, SUBJECT TO WRITTEN ACCEPTANCE OF SUCH ASSIGNMENT BY SUCH SUCCESSOR.


NOTWITHSTANDING ANY SUCH ASSIGNMENT TO A SUCCESSOR OF SELLER OR BUYER, AS THE
CASE MAY BE, ANY LICENSES ASSIGNED IN ACCORDANCE HEREWITH TO THE SUCCESSOR DO
NOT INCLUDE ANY PAST OR FUTURE LICENSES TO MAKE, USE, SELL, OFFER FOR SALE, OR
IMPORT ANY PRODUCTS, INCLUDING SEMICONDUCTIVE DEVICES OR CODE, WHICH ARE SOLD OR
OTHERWISE DISTRIBUTED, DIRECTLY OR INDIRECTLY, BY SUCH SUCCESSOR PRIOR TO SUCH
ASSIGNMENT.  NOTHING SET FORTH HEREIN SHALL IN ANY WAY RESTRICT BUYER’S RIGHTS
TO DISPOSE OF, ASSIGN OR LICENSE ANY ASSIGNED PATENTS, ASSIGNED SOFTWARE OR
ASSIGNED TECHNICAL INFORMATION.


 


13.03       (A)           THE GRANT OF EACH LICENSE HEREUNDER TO ANY
INTELLECTUAL PROPERTY, OTHER THAN PATENTS OR ANY RIGHTS ARISING UNDER ANY
PENDING OR ISSUED PATENT, ALSO INCLUDES THE RIGHT OF A PARTY TO SUBLICENSE
(WITHIN THE SCOPE OF ITS OWN LICENSES) ANY BUSINESS WHICH IS DIVESTED BY THAT
PARTY OR ANY OF ITS RELATED COMPANIES PROVIDED THAT THE SUBLICENSE IS GRANTED
WITHIN SIXTY (60) DAYS OF DIVESTITURE AND THE DIVESTED BUSINESS IS ITSELF A
LEGAL ENTITY AT THE TIME OF DIVESTITURE OR WITHIN SIXTY (60) DAYS THEREAFTER.

 

13

--------------------------------------------------------------------------------


 


(B)   THE FOREGOING SUBLICENSE SHALL BE SUBJECT TO THE FOLLOWING RESTRICTIONS
FOR A PERIOD OF  THREE (3) YEARS:

 

(I)    IN THE CASE OF SELLER, SUBJECT TO THE NON-COMPETE PROVISIONS SET FORTH IN
SECTION 5.10 OF THE PURCHASE AGREEMENT AND ANY OTHER LIMITATIONS ON THE LICENSES
GRANTED TO SELLER HEREUNDER (I) SUCH SUBLICENSE MAY CONTINUE FOR SO LONG AS THE
DIVESTED BUSINESS REMAINS A LEGAL ENTITY AND SHALL EXTEND ONLY TO THE LICENSED
PRODUCTS SOLD OR SERVICES FURNISHED BY THE DIVESTED BUSINESS PRIOR TO THE
DIVESTITURE AND ONLY FOR THE RIGHTS OF THE NON-DIVESTING PARTY LICENSED TO THE
DIVESTING PARTY IN THIS AGREEMENT AS OF THE DATE OF DIVESTITURE AND (II) ANY
SUBLICENSE SHALL NOT EXTEND TO THE PRODUCTS SOLD OR SERVICES FURNISHED BY A
THIRD PARTY WHICH ACQUIRES THE DIVESTED BUSINESS, EVEN IF THEY ARE OF THE SAME
KIND OR SIMILAR TO THOSE OF THE DIVESTED BUSINESS AND EVEN IF MADE, SOLD OR
PROVIDED BY THE DIVESTED BUSINESS.

 

(II)   IN THE CASE OF BUYER, SUBJECT TO ANY LIMITATIONS ON THE LICENSES GRANTED
TO BUYER HEREUNDER (I) SUCH SUBLICENSE MAY CONTINUE FOR SO LONG AS THE DIVESTED
BUSINESS REMAINS A LEGAL ENTITY AND SHALL EXTEND ONLY TO THE LICENSED PRODUCTS
SOLD OR SERVICES FURNISHED BY THE DIVESTED BUSINESS PRIOR TO THE DIVESTITURE AND
ONLY FOR THE RIGHTS OF THE NON-DIVESTING PARTY LICENSED TO THE DIVESTING PARTY
IN THIS AGREEMENT AS OF THE DATE OF DIVESTITURE AND (II) ANY SUBLICENSE SHALL
NOT EXTEND TO THE PRODUCTS SOLD OR SERVICES FURNISHED BY A THIRD PARTY WHICH
ACQUIRES THE DIVESTED BUSINESS, EVEN IF THEY ARE OF THE SAME KIND OR SIMILAR TO
THOSE OF THE DIVESTED BUSINESS AND EVEN IF MADE, SOLD OR PROVIDED BY THE
DIVESTED BUSINESS.

 


ARTICLE XIV
LICENSES TO RELATED COMPANIES AND IMPROVEMENTS

 


14.01       THE GRANT OF EACH LICENSE HEREUNDER INCLUDES THE RIGHT TO GRANT
SUBLICENSES WITHIN THE SCOPE OF SUCH LICENSE TO A PARTY’S RELATED COMPANIES FOR
SO LONG AS THEY REMAIN ITS RELATED COMPANIES.  ANY AND ALL LICENSES OR
SUBLICENSES GRANTED TO RELATED COMPANIES PURSUANT TO THIS AGREEMENT MAY BE MADE
EFFECTIVE RETROACTIVELY, BUT NOT PRIOR TO THE EFFECTIVE DATE HEREOF.


 


14.02       UNLESS OTHERWISE SPECIFICALLY EXPRESSED HEREIN, NO LICENSE TO, OR
RIGHT OF A PARTY, UNDER ANY PATENT, COPYRIGHT, TRADEMARK, TRADE SECRET, OR ANY
OTHER INTELLECTUAL PROPERTY RIGHT, IS EITHER GRANTED OR IMPLIED BY CONVEYING ANY
INFORMATION TO SUCH PARTY.


 


14.03       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR HEREIN OR THE PURCHASE
AGREEMENT, NO RIGHTS ARE GRANTED TO A PARTY UNDER ANY IMPROVEMENTS OR DERIVATIVE
WORKS OF THE SOFTWARE, THE TECHNICAL INFORMATION, OR THE PATENTS TO THE EXTENT
MADE BY THE OTHER PARTY AFTER THE EFFECTIVE DATE.

 

14

--------------------------------------------------------------------------------


 


14.04       IN THE EVENT THAT SELLER MAY SUBLICENSE PATENTS, SOFTWARE OR
TECHNICAL INFORMATION OF A THIRD PARTY TO BUYER HEREUNDER ONLY PROVIDED THAT
SELLER PAYS TO SUCH THIRD PARTY CONSIDERATION FOR THE GRANT OF SUCH SUBLICENSE,
SELLER SHALL SO INFORM BUYER IN WRITING AND BUYER SHALL HAVE THE OPTION TO HAVE
SELLER GRANT SUCH SUBLICENSE TO BUYER WITHIN A REASONABLE PERIOD OF TIME AFTER
RECEIPT OF SUCH NOTICE FROM BUYER, PROVIDED THAT (I) BUYER AGREES TO REIMBURSE
SUCH CONSIDERATION TO SELLER AND (II) SELLER IS NOT OBLIGATED TO PROVIDE ANY
OTHER CONSIDERATION (INCLUDING, FOR EXAMPLE, ADDITIONAL PATENT LICENSES) TO SUCH
THIRD PARTY IN ORDER TO GRANT SUCH SUBLICENSE TO BUYER.

 


ARTICLE XV
WARRANTIES AND COVENANTS

 


15.01       ALL WARRANTIES AND REPRESENTATIONS ARE EXCLUSIVELY SET FORTH IN THE
PURCHASE AGREEMENT.

 


15.02       (A)           EXCEPT AS EXPRESSLY PROVIDED IN THE PURCHASE
AGREEMENT, THE TECHNICAL INFORMATION, SOFTWARE OR OTHER INFORMATION ASSIGNED OR
LICENSED UNDER THIS AGREEMENT IS ASSIGNED OR LICENSED “AS IS” WITH ALL FAULTS,
LATENT AND PATENT AND WITHOUT ANY WARRANTY OF ANY TYPE.  AGERE AND ITS RELATED
COMPANIES MAKE NO REPRESENTATIONS OR WARRANTIES, EXPRESSED OR IMPLIED.  BY WAY
OF EXAMPLE, BUT NOT OF LIMITATION, EXCEPT AS EXPRESSLY PROVIDED IN THE PURCHASE
AGREEMENT, AGERE AND ITS RELATED COMPANIES MAKE NO REPRESENTATIONS OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR THAT THE USE OF THE
TECHNICAL INFORMATION, SOFTWARE OR OTHER INFORMATION WILL NOT INFRINGE ANY
PATENT OR OTHER INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY AND IT SHALL BE
THE SOLE RESPONSIBILITY OF BUYER TO MAKE SUCH DETERMINATION AS IS NECESSARY WITH
RESPECT TO THE ACQUISITION OF LICENSES UNDER PATENTS OR OTHER INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.


 


(B)   EXCEPT AS EXPRESSLY PROVIDED IN THE PURCHASE AGREEMENT, AGERE AND ITS
RELATED COMPANIES SHALL NOT BE HELD TO ANY LIABILITY WITH RESPECT TO ANY PATENT
INFRINGEMENT OR ANY OTHER INFRINGEMENT CLAIM MADE BY BUYER OR ANY THIRD PARTY ON
ACCOUNT OF, OR ARISING FROM THE USE OF, THE TECHNICAL INFORMATION, SOFTWARE OR
OTHER INFORMATION ASSIGNED OR LICENSED HEREUNDER.


 


15.03       BUYER AGREES:

 


(A)   THAT IT WILL NOT, WITHOUT AGERE’S EXPRESS WRITTEN PERMISSION OR AS
PROVIDED HEREIN OR IN THE PURCHASE AGREEMENT, OR AS OTHERWISE AGREED TO IN
WRITING, (I) USE IN ADVERTISING, PUBLICITY, OR OTHERWISE ANY TRADE NAME,
TRADEMARK, TRADE DEVICE,


 

15

--------------------------------------------------------------------------------


 


SERVICE MARK, SYMBOL OR ANY OTHER IDENTIFICATION OR ANY ABBREVIATION,
CONTRACTION OR SIMULATION THEREOF OWNED OR USED BY AGERE OR ANY OF ITS RELATED
COMPANIES, OR (II) REPRESENT, DIRECTLY OR INDIRECTLY, THAT ANY PRODUCT OR
SERVICE PRODUCED IN WHOLE OR IN PART WITH THE USE OF ANY OF THE SOFTWARE,
TECHNICAL INFORMATION OR PATENTS IS A PRODUCT OR SERVICE OF AGERE OR ANY OF ITS
RELATED COMPANIES; AND


 


(B)   THAT EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, AND
PROVIDED THAT THE FOLLOWING SHALL IN NO WAY LIMIT BUYER’S EXERCISE OF THE
LICENSES GRANTED TO IT HEREUNDER, IT WILL HOLD IN CONFIDENCE FOR AGERE ALL PARTS
OF THE LICENSED SOFTWARE, THE LICENSED TECHNICAL INFORMATION, INFORMATION
RELATING TO FUTURE IP CORES, AND OTHER PRIVATE OR CONFIDENTIAL INFORMATION OF
AGERE THAT BUYER’S PERSONNEL MAY UNAVOIDABLY RECEIVE OR HAVE ACCESS TO DURING
THE PERFORMANCE OF THIS AGREEMENT TO THE EXTENT THAT THE FOREGOING WAS MARKED BY
AGERE AS “CONFIDENTIAL” PRIOR TO DISCLOSURE THEREOF TO BUYER OR INFORMATION THAT
BY ITS NATURE WOULD REASONABLY BE CONSIDERED CONFIDENTIAL.  BUYER FURTHER AGREES
THAT ALL SUCH INFORMATION SHALL REMAIN THE PROPERTY OF AGERE AND THAT BUYER
SHALL NOT, UNLESS PERMITTED ELSEWHERE IN THIS AGREEMENT, MAKE ANY DISCLOSURE OF
SUCH INFORMATION TO ANYONE, EXCEPT TO EMPLOYEES, CUSTOMERS, INVESTORS
(PROSPECTIVE OR ACTUAL) OR CONTRACTORS OF BUYER TO WHOM SUCH DISCLOSURE IS
NECESSARY TO THE USE FOR WHICH RIGHTS ARE GRANTED HEREUNDER OR OTHERWISE IN
ACCORDANCE WITH THE LICENSES GRANTED TO BUYER HEREUNDER.  BUYER SHALL
APPROPRIATELY NOTIFY ALL EMPLOYEES TO WHOM ANY SUCH DISCLOSURE IS MADE THAT SUCH
DISCLOSURE IS MADE IN CONFIDENCE AND SHALL BE KEPT IN CONFIDENCE BY THEM. 
NOTWITHSTANDING THE ABOVE IN THIS SECTION 15.03(B), BUYER MAY USE AND DISCLOSE
ANY OR ALL OF THE INFORMATION DESCRIBED IN THIS SECTION 15.03(B) ABOVE IN THE
MANNER THAT BUYER DISCLOSES ITS OWN INFORMATION OF LIKE NATURE SO LONG AS
SELLER’S INFORMATION IS ONLY SO DISCLOSED IN COMBINATION WITH BUYER’S
INFORMATION.


 


(C)   THE RESTRICTIONS UNDER THIS SECTION 15.03 ON THE USE OR DISCLOSURE OF SUCH
INFORMATION SHALL NOT APPLY TO SUCH INFORMATION:

 

(I)    WHICH IS INDEPENDENTLY DEVELOPED BY BUYER OR IS LAWFULLY RECEIVED FREE OF
RESTRICTION FROM ANOTHER SOURCE HAVING THE RIGHT TO SO FURNISH SUCH INFORMATION;
OR

 

(II)   AFTER IT HAS BECOME GENERALLY AVAILABLE TO THE PUBLIC BY ACTS NOT
ATTRIBUTABLE TO BUYER OR ITS EMPLOYEES, AGENTS OR CONTRACTORS; OR

 

(III)  WHICH AT THE TIME OF DISCLOSURE TO BUYER WAS KNOWN TO BUYER FREE OF
RESTRICTION AND EVIDENCED BY DOCUMENTATION IN BUYER’S POSSESSION; OR

 

(IV)  WHICH AGERE AGREES IN WRITING IS FREE OF SUCH RESTRICTIONS; OR

 

(V)   WHICH IS REQUESTED PURSUANT TO A JUDICIAL OR GOVERNMENTAL REQUEST,
REQUIREMENT OR ORDER UNDER LAW, PROVIDED THAT BUYER PROVIDES AGERE WITH
SUFFICIENT PRIOR NOTICE IN ORDER TO CONTEST SUCH REQUEST, REQUIREMENT OR ORDER
OR SEEK PROTECTIVE MEASURES.

 

16

--------------------------------------------------------------------------------


 


15.04       SELLER AGREES:

 


(A)   THAT IT WILL NOT, WITHOUT BUYER’S EXPRESS WRITTEN PERMISSION OR AS
PROVIDED HEREIN OR IN THE PURCHASE AGREEMENT, OR AS OTHERWISE AGREED TO IN
WRITING, (I) USE IN ADVERTISING, PUBLICITY, OR OTHERWISE ANY TRADE NAME,
TRADEMARK, TRADE DEVICE, SERVICE MARK, SYMBOL OR ANY OTHER IDENTIFICATION OR ANY
ABBREVIATION, CONTRACTION OR SIMULATION THEREOF OWNED OR USED BY BUYER OR ANY OF
ITS RELATED COMPANIES OR ASSIGNED TO BUYER HEREUNDER, OR (II) REPRESENT,
DIRECTLY OR INDIRECTLY, THAT ANY PRODUCT OR SERVICE PRODUCED IN WHOLE OR IN PART
WITH THE USE OF ANY OF THE SOFTWARE, TECHNICAL INFORMATION OR PATENTS IS A
PRODUCT OR SERVICE OF BUYER OR ANY OF ITS RELATED COMPANIES; AND

 


(B)   THAT EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, AND
PROVIDED THAT THE FOLLOWING SHALL IN NO WAY LIMIT SELLER’S EXERCISE OF THE
LICENSES GRANTED TO IT HEREUNDER, IT WILL HOLD IN CONFIDENCE FOR BUYER ALL PARTS
OF THE ASSIGNED SOFTWARE AND THE ASSIGNED TECHNICAL INFORMATION THAT PRIOR TO
THE TRANSFER THEREOF WAS CONSIDERED BY SELLER TO BE “CONFIDENTIAL”.  SELLER
FURTHER AGREES THAT ALL SUCH INFORMATION SHALL BE THE PROPERTY OF BUYER AND THAT
SELLER SHALL NOT, UNLESS PERMITTED ELSEWHERE IN THIS AGREEMENT, MAKE ANY
DISCLOSURE OF SUCH INFORMATION TO ANYONE, EXCEPT TO EMPLOYEES OR CONTRACTORS OF
SELLER TO WHOM SUCH DISCLOSURE IS NECESSARY TO THE USE FOR WHICH RIGHTS ARE
GRANTED HEREUNDER.  SELLER SHALL APPROPRIATELY NOTIFY ALL EMPLOYEES TO WHOM ANY
SUCH DISCLOSURE IS MADE THAT SUCH DISCLOSURE IS MADE IN CONFIDENCE AND SHALL BE
KEPT IN CONFIDENCE BY THEM.  NOTWITHSTANDING THE ABOVE IN THIS SECTION 15.04(B),
SELLER MAY USE AND DISCLOSE ANY OR ALL OF THE INFORMATION DESCRIBED IN THIS
SECTION 15.04(B) ABOVE IN THE MANNER THAT SELLER DISCLOSES ITS OWN INFORMATION
OF LIKE NATURE SO LONG AS BUYER’S INFORMATION IS ONLY SO DISCLOSED IN
COMBINATION WITH SELLER’S INFORMATION.

 


(C)   THE RESTRICTIONS UNDER THIS SECTION 15.04 ON THE USE OR DISCLOSURE OF SUCH
INFORMATION SHALL NOT APPLY TO SUCH INFORMATION:

 

(I)    WHICH IS INDEPENDENTLY DEVELOPED BY SELLER FOLLOWING THE CLOSING OR IS
LAWFULLY RECEIVED FREE OF RESTRICTION FROM ANOTHER SOURCE HAVING THE RIGHT TO SO
FURNISH SUCH INFORMATION; OR

 

(II)   AFTER IT HAS BECOME GENERALLY AVAILABLE TO THE PUBLIC BY ACTS NOT
ATTRIBUTABLE TO SELLER OR ITS EMPLOYEES, AGENTS OR CONTRACTORS; OR

 

(III)  WHICH BUYER AGREES IN WRITING IS FREE OF SUCH RESTRICTIONS; OR

 

(IV)  WHICH IS REQUESTED PURSUANT TO A JUDICIAL OR GOVERNMENTAL REQUEST,
REQUIREMENT OR ORDER UNDER LAW, PROVIDED THAT SELLER PROVIDES BUYER WITH
SUFFICIENT PRIOR NOTICE IN ORDER TO CONTEST SUCH REQUEST, REQUIREMENT OR ORDER
OR SEEK PROTECTIVE MEASURES.

 


15.05       UPON BUYER’S REQUEST, SELLER SHALL PROVIDE TO BUYER INFORMATION
REGARDING WHETHER ANY THIRD PARTY IDENTIFIED BY BUYER HAS BEEN LICENSED UNDER
ONE OR MORE ASSIGNED PATENTS OR UNDER ANY OTHER TRANSFERRED INTELLECTUAL
PROPERTY, AND THE TERMS


 

17

--------------------------------------------------------------------------------


 


UNDER WHICH SUCH THIRD PARTY WAS LICENSED, TO ENABLE BUYER TO EVALUATE WHETHER
SUCH LICENSE WOULD IMPAIR BUYER’S ABILITY TO ENFORCE ONE OR MORE OF THE ASSIGNED
PATENTS OR ANY OTHER TRANSFERRED INTELLECTUAL PROPERTY AGAINST SUCH THIRD PARTY.


 


15.06       IN THE EVENT OF ANY CONFLICT BETWEEN THE REPRESENTATIONS IN THIS
AGREEMENT AND THE REPRESENTATIONS AND WARRANTIES IN THE PURCHASE AGREEMENT, THE
REPRESENTATIONS AND WARRANTIES IN THE PURCHASE AGREEMENT SHALL PREVAIL.

 


ARTICLE XVI
GENERAL PROVISIONS

 

16.01       Consideration.  The consideration for the transfers, assignments and
grant of rights and licenses under this Agreement by Seller to Buyer is provided
in the Purchase Agreement and no further payment of royalties will be due under
this Agreement.

 

16.02       Agreement Prevails.  This Agreement shall prevail in the event of
any conflicting terms or legends, which may appear on documents, the Software,
the Documentation, the Patents or the Technical Information hereunder.

 

16.03       Relationship Between Parties.  Neither Party to this Agreement shall
have the power to bind the other by any guarantee or representation that it may
give, or to incur any debts or liabilities in the name of or on behalf of the
other Party.  The Parties acknowledge and agree that nothing contained in this
Agreement shall be deemed or construed to constitute or create between the
Parties hereto a partnership, association, joint venture or other agency.

 

16.04       Entire Agreement.  This Agreement, the Purchase Agreement and
Collateral Agreements set forth the entire agreement and understanding between
the Parties as to the subject matter hereof and merges all prior discussions
between them, and none of the Parties shall be bound by any conditions,
definitions, warranties, modifications, understandings or representations with
respect to such subject matter other than as expressly provided herein, or as
duly set forth on or subsequent to the Effective Date hereof in writing and
signed by a proper and duly authorized representative of the Party to be bound
thereby.

 

16.05       Headings.  Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

 

16.06       Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

18

--------------------------------------------------------------------------------


 

16.07       Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
IRRESPECTIVE OF THE CHOICE OF LAWS PRINCIPLES OF THE STATE OF NEW YORK, AS TO
ALL MATTERS, INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT,
ENFORCEABILITY, PERFORMANCE AND REMEDIES.

 

16.08       Force Majeure.  Neither Party shall lose any rights hereunder or be
liable to the other Party for damages or losses on account of failure of
performance by the defaulting Party if the failure is occasioned by government
action, war, fire, explosion, flood, strike, lockout, embargo, act of God, or
other cause beyond the reasonable control of the defaulting Party, provided that
the Party claiming force majeure has exerted commercially reasonable efforts to
avoid or remedy such force majeure.

 

16.09       Waiver.  Except as specifically provided for herein, the waiver from
time to time by either of the Parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
the same or of any other of such Party’s rights or remedies provided in this
Agreement.

 

16.10       Severability.  If any term, covenant or condition of this Agreement
or the application thereof to any Party or circumstances shall, to any extent,
be held to be invalid or unenforceable, then the remainder of this Agreement, or
the application of such term, covenant or condition to parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law.

 

16.11       Section 365 (n).  All rights and licenses granted under or pursuant
to this Agreement by a Party to the other Party are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, 11 U.S.C. Section 101, et seq. (the “Bankruptcy Code”), licenses of rights
to “intellectual property” as defined under Section 101(56) of the Bankruptcy
Code.  The Parties agree that each Party, as licensees of such rights and
licenses, shall retain and may fully exercise all of their respective rights and
elections under the Bankruptcy Code; provided such Party abides by the terms of
this Agreement.


 


16.12       EXCEPT AS OTHERWISE AGREED IN THIS AGREEMENT, IN THE PURCHASE
AGREEMENT, OR IN A COLLATERAL AGREEMENT, BUYER AND SELLER SHALL HAVE NO RIGHT OR
INTEREST WHATSOEVER IN ANY PRODUCT OF THE OTHER PARTY WHETHER SUCH PRODUCT IS
CONCEIVED OR DEVELOPED BY THE OTHER PARTY, DURING OR AFTER THE COURSE OF
PERFORMANCE OF THIS AGREEMENT, THE PURCHASE AGREEMENT OR ANY COLLATERAL
AGREEMENT.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO OBLIGATE BUYER OR
SELLER TO A SPECIFIED LEVEL OF EFFORT IN ITS PROMOTION AND MARKETING OF ANY
PRODUCT.


 


16.13       THE PARTIES HERETO HAVE ENDEAVORED TO CREATE RESTRICTIONS WHICH ARE
REASONABLE AS TO DURATION, GEOGRAPHY AND SCOPE OF ACTIVITY WHICH DO NOT VIOLATE
ANY LAWS,


 

19

--------------------------------------------------------------------------------


 


RULES OR REGULATIONS.  NONETHELESS, THE PARTIES AGREE THAT IN THE EVENT A COURT
OR ARBITRATOR RENDERS A FINAL ORDER OR AWARD WHICH SHALL DETERMINE THAT ANY
PROVISION IS UNENFORCEABLE, THE PARTIES AGREE THAT THE INVALIDITY OR
UNENFORCEABILITY OF ANY SUCH PROVISION SHALL NOT IN ANY WAY AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT EXCEPT THOSE OF WHICH
THE INVALIDATED OR UNENFORCEABLE PROVISION COMPRISES AN INTEGRAL PART OF OR ARE
OTHERWISE CLEARLY INSEPARABLE FROM SUCH OTHER PROVISIONS.

 

16.14       Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 


ARTICLE XVII
DISPUTE RESOLUTION

 


17.01       THE PARTIES AGREE THAT, EXCEPT AS EXPRESSLY PROVIDED HEREUNDER, THE
PROVISIONS OF SECTION 10 OF THE PURCHASE AGREEMENT SHALL GOVERN ANY DISPUTE
BETWEEN THE PARTIES HEREUNDER.

 


ARTICLE XVIII
NOTICES AND STATEMENTS

 


18.01       UNTIL FURTHER NOTICE IN WRITING, ANY NOTICE OR OTHER COMMUNICATION
HEREUNDER SHALL BE DEEMED TO BE SUFFICIENTLY GIVEN TO THE ADDRESSEE AND ANY
DELIVERY HEREUNDER DEEMED MADE WHEN SENT BY CERTIFIED MAIL TO THE ADDRESSES SET
OUT BELOW.

 

For Agere:

 

Agere Systems

 

 

Intellectual Property

 

 

Attn:  Contract Administrator

 

 

9333 South Young Parkway

 

 

Orlando, Florida 32819-8698

 

 

United States of America

 

 

 

For Agere Guardian:

 

Agere Systems Guardian Corporation

 

 

Intellectual Property

 

 

Attn:  Contract Administrator

 

 

9333 South Young Parkway

 

 

Orlando, Florida 32819-8698

 

 

United States of America

 

 

 

 

20

--------------------------------------------------------------------------------


 

With a copy to:

 

Agere Systems Inc.

 

 

Attn:  Vice President - Law

 

 

555 Union Boulevard

 

 

Allentown, PA 18109

 

 

United States of America

 

 

Facsimile:  (610) 712-5336

 

 

 

For Buyer:

 

Lattice Semiconductor Corporation

 

 

5555 N.E. Moore Court

 

 

Hillsboro, Oregon 97124—6421

 

 

Attention:  General Counsel

 

 

Facsimile:  (503) 268-8077

 

 

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati

 

 

Professional Corporation

 

 

650 Page Mill Road

 

 

Palo Alto, California 94304

 

 

Attention:  Selwyn B. Goldberg, Esq.

 

 

Facsimile:  (650) 493-6811

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative on the respective dates entered below.

 

AGERE SYSTEMS INC.

 

 

By:

 

/s/ Gerard deBlasi

Name:

Gerard deBlasi

Title:

Vice President — Intellectual Property

Date:

January 18, 2002

 

 

AGERE SYSTEMS GUARDIAN CORPORATION

 

 

By:

 

/s/ Gerard deBlasi

Name:

Gerard deBlasi

Title:

Vice President

Date:

January 18, 2002

 

 

LATTICE SEMICONDUCTOR CORPORATION

 

 

By:

 

/s/ Steve Laub

Name:

Steve Laub

Title:

President

Date:

January 18, 2002

 

 

THIS AGREEMENT DOES NOT BIND OR OBLIGATE ANY PARTY

IN ANY MANNER UNLESS DULY EXECUTED BY AUTHORIZED

REPRESENTATIVES OF ALL PARTIES

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Definitions Appendix

 

“3000 series FPGAs” means the family of Field Programmable Gate Arrays (FPGAs)
listed in Appendix H and associated Information and Documentation.

 

“Affiliate” has the meaning set forth in the Purchase Agreement.

 

“Assigned Marks” means the marks specifically set forth in Schedule A in
Appendix G hereto which are assigned to Buyer by Agere in the performance of
this Agreement to the extent such marks are owned by Seller and to which Seller
has the right to transfer as of the Effective Date of this Agreement.

 

“Assigned Patents” means the issued patents, pending applications and/or
docketed invention disclosures owned by Seller as of the Effective Date as
specifically listed on Appendix F hereto, and all foreign counterpart patents or
applications claiming priority therefrom.

 

“Assigned Software” means the Code and associated Documentation (including Code
and associated Documentation constituting or associated with software design
tools, FPSC design kits, software for internal development tools, test software,
but excluding the Code and associated Documentation constituting the IP Cores
licensed hereunder) that is (i) owned by Seller or its Related Companies, and
currently used primarily for the purpose of operating the FPGA/FPSC Business, or
(ii) identified in Appendix B to this Agreement.

 

“Assigned Technical Information” means Information (including business
information, product development materials and Documentation, product
requirements, product design databases, product validation records, product
design revision histories, information relating to test fixtures, information
relating to test equipment, reliability records, product reliability monitor
data and reports, including customer reports and failure information, but
excluding any Information constituting the IP Cores licensed hereunder) that is
(i) owned by Seller or its Related Companies as of the Effective Date, and
currently used primarily for the purpose of operating the FPGA/FPSC Business, or
(ii) identified in Appendix D hereto.  Unless otherwise noted in the relevant
Appendix of the Asset Purchase, Assigned Technical Information includes
Technical Information embodied in any of the tangible assets of Seller assigned
to Buyer under the Purchase Agreement (e.g., fixtures and equipment) so long as,
the Technical Information is owned by Seller or its Related Companies.

 

“Buyer Licensed Patent(s)” means every patent (including utility models but
excluding design patents and design registrations) issued or having enforceable
rights in any country of the world prior to the Effective Date or which issues
at any time after the Effective Date on applications filed on or before the
Effective Date (or which is entitled

 

2

--------------------------------------------------------------------------------


 

to a filing date prior to the Effective Date) in any country of the world, and
which, at Effective Date, Buyer has ownership or control of and has the right to
grant licenses granted herein, but only to the extent of such right, without the
payment, or granting of any consideration, by Buyer to any third party.

 

“Business Employees” has the meaning assigned in the Purchase Agreement.

 

“FPGA/FPSC Business” has the meaning assigned in Purchase Agreement.

 

“Capture Period” has the meaning assigned in Section 10.04 hereof.

 

“Closing” has the meaning assigned in the Purchase Agreement.

 

“Code” shall mean Object Code and Source Code in tangible and electronic form,
collectively.

 

“Competing Use” means any field, activity or use within the scope of the
limitations set forth in Section 5.10 (the “Non-compete”) of the Purchase
Agreement.

 

“Derivative Work(s)” shall mean any work of authorship that is based, in whole
or in part, upon one or more pre-existing works, such as a revision,
modification, translation, abridgment, condensation, expansion or any other form
in which such pre-existing works may be recast, transformed or adopted and
which, if prepared without authorization of the owner of the copyright in such
pre-existing work, would constitute a copyright infringement.  For purposes of
this Agreement, a Derivative Work shall also include any compilation that
incorporates such a pre-existing work.

 

“Documentation” shall mean all information in human and/or machine-readable
form, relating to Code, including user manuals and materials useful for design
(for example, logic manuals, flow charts, and principles of operation).

 

“Effective Date” has the meaning assigned in Recital A hereof.

 

“Foundry Device” means a Semiconductive Device which a Party and/or its Related
Companies manufactures for a third party wherein the design of such device is
furnished to a Party and/or its Related Companies by such third party.

 

“IP Cores” are hard cores and/or soft cores included in and/or provided with a
FPGA or FPSC product, including the IP Cores listed on Appendices C and K.

 

“Information” shall mean any and all documented and undocumented information
(excluding Patents and Patent applications), including Code, Documentation,
maskworks, net lists, test vectors, test algorithms, technical information, data
and drawings of whatever kind in whatever medium, specifications, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, non-patented

 

3

--------------------------------------------------------------------------------


 

inventions, discoveries, and ideas, past and current manufacturing and
distribution methods and processes, current and anticipated customer
requirements, price lists, part lists, customer lists, market studies, business
plans, database technologies, systems, structures, architectures, improvements,
devices, concepts, methods and information, however documented, and any and all
notes, analysis, compilations, studies, summaries, and other material containing
or based, in whole or in part, on any information included in the foregoing.

 

“Intellectual Property” has the meaning set forth in the Purchase Agreement.

 

“Licensed Field” means any and all fields in which Buyer is currently engaged or
in which Buyer may hereafter engage; provided that, prior to the third
anniversary of the Closing Date, the Licensed Field shall exclude (i) the use by
Buyer of Seller’s IP Cores licensed to Buyer hereunder in a Semiconductive
Device that include an array of programmable gates and interconnects where the
array occupies less than forty percent (40%) of the area of the die and (ii) any
mask programmed device that is not:  (a) a functional substitute and
substantially pin-to-pin compatible for an FPGA/FPSC Product that has been
previously sold by Buyer or Seller to a customer, (b) used in a product by such
customer, and (c) exclusively provided to such customer solely for use with such
customer’s product.  Buyer’s exercise of rights granted hereunder to make, use,
sell, offer for sale, have made, lease or import mask programmed devices shall
not be exercised in a manner so that the exercise of such rights is a sham to
allow Buyer to avoid the above restrictions so as to allow Buyer to make, use,
sell, offer for sale, have made, lease or import ASICs during the period when
such restrictions apply.

 

“Licensed Software” means the Code and associated Documentation including IP
Cores, software for Software Design Tools, FPSC design kits, software for
internal development tools, and test software, and other Code; owned by Seller
or for which Seller has a right to license to Buyer without any cost to Agere
(subject to Section 14.04); that is or has been used in or is necessary for the
use in the operation of, the FPGA/FPSC Business or IP Cores provided after the
Closing Date, according to the terms hereof, in FPGA and FPSC products within
the Licensed Field; and that is not Assigned Software, including the Code
identified herein in Appendix C.

 

“Licensed Technical Information” means Information, including Information
relating to IP Cores, owned by Seller or for which Seller has a right to license
to Buyer without any cost to Seller (subject to Section 14.04); that is or has
been used in or is necessary for the use in the operation of the FPGA/FPSC
Business or that is necessary for the use of IP Cores listed in Appendix C or K
in FPGA and FPSC products within the Licensed Field and which is not Assigned
Technical Information, including the Information identified herein in Appendix
E.

 

“Mask Set Revision” means any change for any reason to any one or more mask(s)
in the complete set of photomasks that are utilized for wafer fabrication of the
FPGA/FPSC Products.

 

4

--------------------------------------------------------------------------------


 

“Object Code” shall mean code in machine-readable form generated by compilation,
assembly or other translation of Source Code and contained in a medium which
permits it to be loaded into and operated on by a computer.

 

“Patents” means Assigned Patents and Licensed Patents, collectively.

 

“FPGA/FPSC Product(s)” means any product, but not 3000 Series FPGAs, of a design
including an array of programmable gates and interconnects which array occupies
at least forty percent (40%) of the area of the die of a Semiconductive Device,
existing, manufactured and sold directly by the FPGA/FPSC Business, including
those devices as specifically listed in Appendix I hereto.  For the purposes of
this Agreement, such term shall include future generations, derivatives or
improvements of such products excluding IP Cores.

 

“PLD” mean a Programmable Logic Device as defined in Section 5.10(b) of the
Purchase Agreement.

 

“Purchase Agreement” has the meaning assigned in Recital A hereof.

 

“Purchased Assets” has the meaning assigned in the Purchase Agreement.

 

“Related Companies” means (i) with respect to Buyer, its Subsidiaries and
Affiliates, (ii) with respect to Agere-Guardian, means its Subsidiaries, its
parent, Agere and Subsidiaries of Agere, with the exception of Agere-Guardian,
and (iii) with respect to Agere, its Subsidiaries.

 

“Restricted FPGA/FPSC Product” means a Semiconductive Device that includes an
array of programmable gates and interconnects where the array occupies more than
twenty (20) percent of the area of the die of such device.

 

“Seller Licensed Patent(s)” means every patent (including utility models but
excluding design patents and design registrations) issued or having enforceable
rights in any country of the world prior to the Effective Date, or which issues
at any time after the Effective Date on applications filed on or before the
Effective Date (or which is entitled to a filing date prior to the Effective
Date) in any country of the world, and which, at Effective Date, Seller has
ownership or control or otherwise has the right to grant the licenses granted
herein, but only to the extent of such right.

 

“Semiconductive Device” means a unitary or integrated electronic device formed
of a single type of semiconductive material, such device being either in wafer,
die, or finished form or the circuit elements, including cores, in such a
device.  A Semiconductive Device in finished form shall include any terminals
and housing (and any environmental control elements within the housing) integral
to such device. The term Semiconductive Device shall not include (1) an
electronic device or integrated circuit that includes parts that are capable of
movement relative to each other in operation, (2) an electronic circuit device
in which a power supply or component with magnetic core is included on or
integral with

 

5

--------------------------------------------------------------------------------


 

the wafer or housing, or (3) a unitary or integrated device that is primarily an
optical or opto-electronic device.  A Semiconductive Device shall not lose its
character as such whether or not it is part of an assemblage of such electronic
devices or other devices, but the term does not mean such assemblage nor does it
include circuits formed by the assemblage.  For the purposes of the licenses
granted herein, a Semiconductive Device also includes all Code and systems used
in the design, programming and testing of a Semiconductive Device including any
Code constituting a soft core or for use in conjunction with a FPSC, FPGA or
PLD.

 

“Software” means Assigned Software and Licensed Software, collectively.

 

“Source Code” shall mean code in any programming language contained in any
format, including human and machine-readable formats, such code including all
comments and procedural code plus all related development documents such as, but
not limited to, flow charts, schematics, statements of principles of operations
or any other specifications.

 

“Subsidiary” of a company means a corporation or other legal entity (i) more
than fifty percent (50%) of whose shares or other securities entitled to vote
for election of directors (or other managing authority) is now or hereafter
controlled by such company either directly or indirectly; or (ii) which does not
have outstanding shares or securities but more than fifty percent (50%) of whose
ownership interest representing the right to manage such corporation or other
legal entity is now or hereafter owned and controlled by such company either
directly or indirectly; but any such corporation or other legal entity shall be
deemed to be an Subsidiary of such company only as long as such control or
ownership and control exists.

 

“Technical Information” means Assigned Technical Information and Licensed
Technical Information, collectively.

 

“Technical Assistance Period” means the period beginning on the Closing Date and
ending (A) three and one half (3-1/2) years after the Closing Date with respect
to IP Cores delivered as of the Closing Date and (B) with respect to IP Cores
delivered after the Closing Date the later to occur of (x) the end of the
foregoing three-and-one-half (3-1/2) year period and (y) two (2) years after the
delivery of an IP Core following the Closing Date in accordance with
Section 10.02 but in no event later than seven (7) years after the Closing Date.

 

“Trademarks” means the Assigned Marks.

 

 

6

--------------------------------------------------------------------------------